— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Chambers, J., at trial; J. Goldberg, J., at sentencing), rendered *981May 30, 2008, convicting him of burglary in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the appeal is dismissed as academic.
This appeal has been rendered academic in light of this Court’s affirmance of the order appealed from in People v Malik (81 AD3d 981 [2011] [decided herewith]). Rivera, J.P., Dillon, Angiolillo and Austin, JJ., concur.